                                          IN THE
                               UNITED STATES DISTRICT COURT
                                         FOR THE
                               WESTERN DISTRICT OF VIRGINIA
                                    DANVILLE DIVISION

  UNITED STATES OF AMERICA                     )
                                               )
         v.                                    )       Criminal No. 4:18-cr-00011-04, -08
                                               )
  DESHAUN LAMAR TRENT (Def. 04)                )
                                               )
  and                                          )
                                               )
  ASHLEY TIANA ROSS (Def. 08)                  )


          UNITED STATES’ OPPOSITION TO MOTION TO EXTEND TIME FOR
                            RESPONSIVE PLEADING

         The United States respectfully opposes defendants Deshaun Lamar Trent (“Trent”) and

  Ashley Tiana Ross’s (“Ross”) respective motions to extend the time for responsive pleadings

  (Deshaun Lamar Trent’s Motion to Extend Time for Responsive Pleading - ECF No. 392 and

  Ashley Tiana Ross’s Motion to Enlarge Time – ECF No. 393). Trent filed his motion seeking an

  extension of five days in which to respond to three motions timely filed by the United States: a

  Motion Regarding Jury Composition – ECF 383; a Motion to Dispose of the Use of a Jury

  Questionnaire or, in the Alternative, to Employ the Use of a Limited Jury Questionnaire – ECF

  No. 384; and a Motion for an Anonymous Jury – ECF No. 385. ECF No. 392. Counsel for Ashley

  Ross has joined in Trent’s motion for an enlargement of time. ECF No. 393.

         In light of the scheduling order already in place in this matter and the prejudice caused by

  the requested extension, the United States is opposed to any enlargement of time and moves this

  Court to deny the motions. As grounds for this opposition, the United States asserts the following:


                                                   1




Case 4:18-cr-00011-MFU-RSB Document 394 Filed 04/09/19 Page 1 of 4 Pageid#: 1411
          1.       On March 5, 2019, Chief Judge Michael F. Urbanski entered a Third Amended

  Scheduling Order setting forth various hearing dates and deadlines. ECF No. 364. Paragraph 7b.

  of the Order sets Friday, April 19, 2019 at 10:00 a.m. as the date the Court will conduct a Pretrial

  Hearing (“Pretrial Hearing”) addressing motions to sever, composition of the jury, a proposed jury

  questionnaire, and other pretrial matters noticed by the parties. 1 Id., at par. 7 and 7b.

          2.       Equally significant, the Court set deadlines for motions scheduled to be heard and

  argued at the Pretrial Hearing:

                       (a) All pretrial motions shall be filed by the parties no later than twenty-one (21)
                           days before the date set for the hearing, pursuant to Fed. R. Crim. P. 12(c)(1).
                           A motion must state the grounds on which it is based and the relief sought.
                           Motions raising questions of law must be supported by legal memoranda
                           filed contemporaneously therewith. Id., at par. 8.

                        (b) A party opposing a pretrial motion shall file its response and legal
                            memorandum no later than fourteen (14) days after the corresponding
                            deadline (emphasis in original) for filing of the motion. Id., at par. 9.

  This means that initial deadline for jury-related and severance motions was Friday, March 29,

  2019, and the response deadline to those motions is this Friday, April 12. See id.

          3.       In compliance with the Court’s Order, the United States filed three motions on

  March 29, 2019, twenty-one days prior to the Pretrial Hearing. These motions included (a) a

  Motion Regarding Jury Composition – ECF 383; (b) a Motion to Dispose of the Use of a Jury

  Questionnaire or, in the Alternative, to Employ the Use of a Limited Jury Questionnaire – ECF

  No. 384; and (c) Motion for an Anonymous Jury – ECF No. 385).




  1       Notably, the Court first entered a Scheduling Order setting hearings dates and corresponding filing deadlines
  on December 4, 2018, and thus the defendants have had five months-notice of the upcoming response deadline.
  Scheduling Order, ECF No. 269.

                                                           2




Case 4:18-cr-00011-MFU-RSB Document 394 Filed 04/09/19 Page 2 of 4 Pageid#: 1412
          4.       Like the United States, two defendants have also filed timely motions in advance

  of the Pretrial Hearing. Three other defendants, including Ross, filed motions after the filing

  deadline, and one defendant filed a complex motion one-week after the filing deadline for the

  Pretrial Hearing. Due to the nature of the United States’ motions, the government anticipates

  responses from all of the remaining eleven defendants. 2

          5.       Though counsel for Deshaun Trent and Ross have referred to their request for an

  additional five days to respond to the governments motions as a “slight” extension, their request

  would result in an extension to midnight on April 17, 2019. This extension would prejudice the

  United States by leaving virtually no time to review and research any issues raised in their

  pleadings in advance of the Pretrial Hearing on the morning of April 19. This prejudice to the

  United States is further amplified by the fact that the undersigned are now also drafting and

  responding to (timely and untimely) motions filed by Ross and other defendants. In addition, the

  United States will be reviewing, analyzing, and potentially replying to multiple oppositions and

  responses from eleven defendants to three separate government motions.

          Because this Court has already issued a Scheduling Order in which the United States and

  others have complied and because the request of a five-day extension would result in the United

  States receiving counsel’s filings within only a day of the April 19, 2019 Pretrial Hearing, the

  United States respectfully moves this Court to deny these motions.

                                                      Respectfully submitted,

                                                      THOMAS T. CULLEN
                                                      United States Attorney

  2
          Motions deadlines in this and the related gang case are on the same dates. See Third Amended Scheduling
  Order, United States v. Anthony et al, 4:18-cr-12, ECF No. 237.



                                                         3




Case 4:18-cr-00011-MFU-RSB Document 394 Filed 04/09/19 Page 3 of 4 Pageid#: 1413
                                               s/Ronald M. Huber
                                               Ronald M. Huber
                                               Heather L. Carlton
                                               Assistant United States Attorneys

                                               Michael J. Newman
                                               Special Assistant United States Attorney
                                               United States Attorney's Office
                                               255 West Main Street, Room 130
                                               Charlottesville, VA 22902
                                               Tel: 434.293.4283
                                               Ron.huber@usdoj.gov
                                               Heather.carlton@usdoj.gov
                                               newmamj@danvilleva.gov


  DATED:         April 9, 2019



                                       CERTIFICATE

         I hereby certify that a true and correct copy of the foregoing has been electronically filed

  with the Clerk by CM/ECF system, which will send notification of such filing to all counsel of

  record, on this 9th day of April 2019.

                                                       s/Ronald M. Huber
                                                       Assistant United States Attorney




                                                  4




Case 4:18-cr-00011-MFU-RSB Document 394 Filed 04/09/19 Page 4 of 4 Pageid#: 1414
